Citation Nr: 0825114	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  03-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a lumbar spine disorder. 

2.  Entitlement to service connection for alcoholism, 
including residuals claimed as multifactorial (ethanol abuse 
and vitamin B12 deficiency) peripheral neuropathy, hepatitis, 
and pernicious anemia.

3.  Entitlement to service connection for a left ankle 
disorder.  

4.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant & A. B. 


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1981 to January 2001.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, among other things, granted 
service connection for lumbar spine disorder and assigned a 
10 percent evaluation, effective February 1, 2001; and denied 
service connection for residuals of left ankle tarsal tunnel 
release and alcoholism, including residuals claimed as 
multifactorial (ethanol abuse and vitamin B12 deficiency) 
peripheral neuropathy, hepatitis, and pernicious anemia.  

In a statement received in April 2004, it appeared that the 
veteran was withdrawing her claims on appeal.  In July 2005 
correspondence, the veteran indicated that the April 2004 
letter was not her handwriting and that she did not intend to 
withdraw her appeal.  Subsequently, in February 2006 
correspondence, the veteran expressed her intent to withdraw 
her claim for alcoholism (and residuals).  At her February 
2006 Decision Review Officer (DRO) hearing, the veteran 
addressed the issues regarding entitlement to a rating in 
excess of 10 percent for a lumbar spine disorder and service 
connection for left ankle disorder and depression; those are 
the only matters remaining before the Board.  A transcript of 
that hearing is of record.  

In a July 2005 statement, the veteran indicated that she 
wanted to file a claim for peripheral neuropathy of the 
bilateral lower extremities.  Although peripheral neuropathy 
was on appeal as a residual of alcoholism that was later 
withdrawn by the veteran, the record is not clear as to 
whether or not the veteran desired to start a separate claim 
for peripheral neuropathy that was unrelated to alcohol.  
This matter is referred to the RO for clarification and any 
further development deemed necessary. 

The issues of service connection for a left ankle disorder 
and depression are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by severe 
intervertebral disc syndrome with recurrent intermittent 
relief and characteristic pain.

2.  In a February 2006 written statement (prior to the 
promulgation of a decision in the appeal), the veteran 
expressed her intent to withdraw her appeal seeking service 
connection for alcoholism, including residuals claimed as 
multifactorial (ethanol abuse and vitamin B12 deficiency) 
peripheral neuropathy, hepatitis, and pernicious anemia); 
there is no question of fact or law remaining before the 
Board in this matter.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating for lumbar 
spine disorder have been met throughout the appeal period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5292, 5293, 5295 
(prior to September 23, 2002); Code 5293 (from September 23, 
2002 through September 25, 2003); Codes 5237, 5242, 5243 
(from September 26, 2003).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant are met; the Board has no further jurisdiction 
in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.201, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.   The VCAA provides that VA shall apprise a 
claimant of the evidence necessary to substantiate her claim 
for benefits and that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In regards to the claim seeking service connection for 
alcoholism, including residuals claimed as multifactorial 
(ethanol abuse and vitamin B12 deficiency) peripheral 
neuropathy, hepatitis, and pernicious anemia, given the 
veteran's expression of intent to withdraw this claim, 
further discussion of the impact of the VCAA is not 
necessary.

In regards to the claim seeking an increased initial rating 
for a lumbar spine disorder, in a July 2001 letter, prior to 
the May 2002 rating decision on appeal, VA notified the 
veteran of 1) of the information and medical or lay evidence 
required to substantiate the claim, (2) of which information 
and evidence, if any, that the she is to provide to VA, and 
(3) of which information and evidence, if any, VA will 
attempt to obtain on behalf of the her.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  In response to the 
undated notice, the veteran notified VA in July 2001 that she 
had no further information or evidence to present in support 
of his claim.

The veteran's higher initial rating claim for lumbar spine 
disorder is a "downstream" element of the RO's grant of 
service connection for a lumbar spine disorder in the 
currently appealed rating decision issued in May 2002.  For 
such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such 
notice was afforded for the originating issue of service 
connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the May 2002 rating decision was 
fully favorable to the veteran on the issues of service 
connection for lumbar spine disorder, and because the 
veteran's higher initial rating claims for lumbar spine 
disorder is being partially granted in this decision, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Veterans Court) held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Regardless, a March 2006 
letter discussed the manner in which VA determines disability 
ratings and effective dates and the claim was subsequently 
readjudicated by a December 2007 supplemental statement of 
the case. 

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for lumbar spine disorder originates, 
however, from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the July 2001 notice letter was provided prior to May 
2002 RO decision; thus, this notice was timely.  There has 
been no prejudice to the appellant and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  The veteran also has been 
provided with VA examinations which address the current 
nature and severity of her service-connected lumbar spine 
disorder and hypertension.  In summary, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and no further action is necessary to meet 
the requirements of the VCAA.

II.  Lumbar Spine Disorder

A.  Factual Background

On October 2001 VA examination, the veteran's medical history 
was summarized.  It was noted that she was diagnosed with 
spondylolisthesis in 1993.  In 1998, she underwent a spinal 
fusion of L4-L5, precipitated by episodic severe pain to her 
right and left hips.  She sought treatment from a 
chiropractor after she injured her back in a motor vehicle 
accident in 1999.  She reported that she had been working in 
customer service; however she could not control her own 
activity and had to quit the job on this diathesis.  She had 
complaints of pain, weakness, stiffness, fatigability, and 
lack of endurance.  She treated her back symptoms with 
nonsteroidal anti-inflammatories, which reduced but did not 
resolve or relieve her symptoms.  She had daily episodes of 
flare-ups that were relieved by rest.  She reported that she 
was unable to do the dishes without having to sit down and 
get back up.  She was unable to stay seated for more than 15 
to 20 minutes.  She used a cane to support her gait on the 
right.  The veteran stated that she had pain on all spinal 
motion.  There was spasm at the end of flexion in the lordic 
curve of the lumbar spine.  There was no postural abnormality 
of fixed deformity.  Pallesthesia was absent at the left 
foot, and the left Achilles reflex was equivocal.  Range of 
motion studies revealed that forward flexion was to 70 
degrees, extension was to 10 degrees, lateral flexion was to 
20 degrees bilaterally, and rotation was to 10 degrees 
bilaterally.  An x-ray impression was mild anterolisthesis.  
The diagnosis was spondylolisthesis L4-L5.  

Treatment records dated from 2005 to 2006 from Central Texas 
Veterans Health Care System showed complaints of low back 
pain.  

At her February 2006 DRO hearing, the veteran indicated that 
she was awarded Social Security Administration (SSA) 
disability benefits.  She reported to the hearing using a 
walker and indicated that it was provided to her by Temple VA 
Medical Center (VAMC).  She indicated that she was also 
prescribed a shower chair, a cane, orthopedic shoes, and a 
back brace.  

On March 2006 VA examination, it was noted that the c-file 
was reviewed.  The veteran had complaints of pain in her left 
and right lower back that radiated to her posterior right 
hip.  The pain was intermittent.  She indicated that she had 
flare-ups approximately 5 to 6 times per week that usually 
lasted for 2 to 12 hours.  Precipitating factors were 
prolonged sitting or standing, mopping her floor, or lifting 
objects.  Alleviating factors included lying flat on her 
back, putting pillows under her knees, and/or sitting and 
resting.  Flare-ups did not impair her daily functional 
activities for self care, but it slowed her down.  She had to 
lean on something to bend over or brush her teeth.  She used 
a shower chair to take a bath and she could not get out of 
the tub without assistance.  There was no weight loss, 
fevers, malaise, dizziness, visual disturbances, numbness, 
weakness, bladder complaints, bowel complaints, or erectile 
dysfunction.  She used a cane and a walker for assistance.  
She could walk 2 blocks then would have to rest.  She 
reported that she fell approximately 5 times since October 
2005 and then was prescribed a walker. 

Physical examination revealed that she was in no acute 
distress.  Antalgic gait was negative.  There was tenderness 
of the bilateral paravertebral muscles and posterior right 
hip.  Left straight leg raises were negative.  Right straight 
left raises produced pain in the posterior right hip at 70 
degrees.  Range of motion studies revealed that forward 
flexion was to 90 degrees with pain at 70 degrees.  The 
veteran was able to continue to 90 degrees of flexion with 
repeated efforts.  Extension was 10 out of 30 degrees.  Right 
and left lateral flexion and rotation was 15 out of 30 
degrees.  Pain was noted at the end points of extension, left 
rotation and right rotation, otherwise there was no further 
limitation or pain on repeated efforts.  There was no 
fatigue, weakness, lack of endurance, or incoordination.  The 
exam was negative for lordosis or kyphosis.  There was no 
postural abnormality or ankylosis.  A neurological 
examination revealed that there was intact, but decreased 
vibratory sensation, and light filament sensation.  Lower 
extremity strength was 5/5 bilaterally.  Reflexes (deep 
tendon, cutaneous, and pathologic of the patella and Achilles 
tendon) were all 1 +.  No vertebral fractures or loss of 
height of any of the vertebral body were shown.  The 
diagnosis was status post lumbar spine fusion surgery, with 
residual effects.  In October 2006, the VA examiner further 
noted that the loss of sensation which had been documented by 
the veteran's neurologist was relative to a distal sensory 
polyneuropathy, most likely caused by diabetes, and not 
radiculopathy from lumbar spine.  

Medical records used in consideration for the veteran's SSA 
disability benefits claim were received in December 2006.  
Such records included an October 2002 VA CT scan that showed 
severe central and foraminal stenosis present at the L3-L4 
level that resulted from marked bulging of the annulus and 
severe osteoarthritic changes in the facet joints.  No focal 
disc herniation was seen.  No central or foraminal stenosis 
or disc herniation was seen at the L5-S1 level.  The L3 and 
L4 vertebrae as well as the intervening disc were obscured by 
metal artifacts from the posterior segmental instrumentation 
hardware.  A November 2002 record noted complaints of 
constant lower back pain and showed that there were back 
spasms.  

SSA records also included a March 2003 disability consultant 
examination that showed that lumbosacral spasms were present.  
There was tenderness to palpation around the sinuous 
processes in the lumbar spine.  There was no erythema, edema, 
or increased temperature.  The veteran was unable to heel-to-
toe walk or squat and rise secondary due to increased pain.  
Straight leg raises showed very shaky and weak muscle in this 
process from a sitting position rated at 45 degrees 
bilaterally.  Lumbar range of motion decreased to 48 degrees 
of forward flexion, extension was to 0 degrees, side bending 
was to 10 degrees, and rotation was normal.  She walked with 
a cane otherwise she would fall.  She had a wide base with 
short steps.  A neurological examination showed decreased 
sensory bilateral lower extremities around the calves.  Deep 
tendon reflexes were 2/4 in the lower extremities.  Strength 
was 4/5 in the lower extremities.  A March 2003 radiology 
report showed that there was very severe degenerative disc 
disease at the L3-L4, with severe narrowing of that disc 
thickness.  Signs of abnormal motion were not seen between L4 
and L5.  There was at least moderate underlying spondylosis 
elsewhere.  After examination and x-rays, the diagnosis was 
chronic back pain secondary to injury with radicular pain and 
post surgical changes.  

Scott and White treatment records were also considered in the 
veteran's claim for SSA disability benefits.  A March 2003 
record that noted complaints of pain in her back and aching 
and pain in her anterior thighs bilaterally.  Dysesthesias 
was present in both lower extremities; however, it was also 
noted that the veteran had a known diabetic neuropathy and 
was not sure clear her symptoms were different.  An April 
2003 lumbar myelogram revealed circumferential narrowing of 
the thecal sac extending from the L3-L4 level caudally to the 
level of the L4 pedicles consistent with extradural mass 
effect at this level.  An April 2003 CT of the lumbar spine 
showed, among other things, that there was a disc bulge as 
well as moderate degenerative disease of the facet joints 
bilaterally at the L3-L4 level.  There was moderate to severe 
degenerative disease that involved the facet joints 
bilaterally at the L4-L5 level.  The impression included 
moderate central spinal canal stenosis present at the L3-L4 
level and bilateral severe neural foraminal stenosis; 
obliteration of the fat planes within the L4-L5 neural 
foramina bilaterally consistent with severe foraminal 
stenosis; and no radiographic evidence of arachnoiditis.  

SSA disability benefits were awarded for back pain, 
neuropathy.  It was determined that the veteran had been 
disabled since December 28, 2002.  

B  Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
Diagnostic Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the spine was amended twice during the pendency of this 
appeal.  From their effective dates the veteran is entitled 
to a rating under the revised criteria (if such are found 
more favorable).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (2002).

Under the interim revised criteria of Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes. 38 C.F.R. § 4.71a, Code 5293 
(2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Code 5295 (2003).  Lumbosacral strain warrants a 20 percent 
rating where there is muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent rating if it is moderate and a 40 percent rating if 
it is severe. 38 C.F.R. § 4.71a, Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
unfavorable. 38 C.F.R. § 4.71a, Code 5289 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle with marked deformity and ankylosis of major joints or 
without other joint involvement warrants a 100 percent 
rating. 38 C.F.R. § 4.71a, Code 5286 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse. 38 C.F.R. 
§ 4.45.

Under the criteria effective from September 26, 2003, 
lumbosacral strain, spondylolisthesis, and degenerative 
arthritis of the spine are rated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Codes 5237 and 5242 
(2007).  Intervertebral disc syndrome is rated under the 
general formula for rating diseases and injuries of the spine 
or based on incapacitating episodes (outlined above), 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 
4.71a, Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 140 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation. Fourth, each range of motion should be rounded to 
the nearest 5 degrees.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Analysis

Although the veteran's low back disorder was originally rated 
analogously under Code 5295 for lumbosacral strain, the 
veteran's lumbar disc disease is variously shown to be 
manifested by symptoms characteristic of severe disc disease 
(see Code 5293 prior to September 23, 2002).  Here, the 
veteran had persistent complaints of low back pain, in which 
she treated with nonsteroidal anti-inflammatories, which 
reduced but did not resolve or relieve her symptoms.  She had 
daily episodes of flare-ups that she tried to relieve with 
rest (see October 2001 and March 2006 VA examinations).  
There was objective evidence of muscle spasms (see October 
2001 VA examination, November 2002 VA treatment records, and 
March 2003 disability consultant examination) and tenderness 
to palpation (see March 2003 disability consultant and March 
2006 VA examination).  She walked with a cane or a walker, 
otherwise she would fall, and needed assistance to get out of 
the bath tub (see March 2003 disability consultant 
examination, and March 2006 VA examination).  A March 2003 
radiology report showed that there was very severe 
degenerative disc disease at the L3-L4 and an April 2003 CT 
scan showed moderate to severe degenerative disc disease that 
involved the facet joints bilaterally at the L4-L5 level.  

In regards to neurological symptoms, dysesthesia in both 
lower extremities was noted, however, it was also noted that 
the veteran had a known diabetic neuropathy (see March 2003 
Scott & White treatment records).  Also, in October 2006, the 
VA examiner determined that the loss of sensation which had 
been documented by the veteran's neurologist was relative to 
a distal sensory polyneuropathy, most likely caused by 
diabetes, and not radiculopathy from lumbar spine.  As not 
all findings characteristic of pronounced disc disease are 
shown, the disability picture presented, including DeLuca 
factors, most nearly approximates one of severe disc disease, 
warranting a 40 percent (maximum schedular) rating under the 
pre-September 23, 2002 Code 5293 criteria.

A review of the record, as set forth above, fails to provide 
a basis for an evaluation greater than 40 percent.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months such as to warrant a 60 
percent evaluation under the new rating criteria have not 
been reported.  Rating codes based on limitation of motion 
and lumbosacral strain allow for a maximum rating of 40 
percent.  Unfavorable ankylosis warranting a 50 percent 
evaluation is not demonstrated.  In short, no applicable 
criteria provide for a schedular rating in excess of 40 
percent for the degree of disability shown at any point 
throughout the appeal period.  Staged ratings are not 
warranted.  See Fenderson, supra. 
 
The benefit of the doubt has been resolved in the veteran's 
favor to the extent indicated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes (Codes) 5289, 5292, 5293, 5295 (2002, and as revised 
effective September 23, 2002); Codes 5235-5243(from September 
26, 2003), 8520 (2007).

The Board also notes that a SSA decision reflects that, in 
August 2003, the veteran was found to be totally disabled.  
However, the Board observes that SSA employs different 
criteria than VA in determining total disability and, thus, 
the Board is not required to reach the same conclusion 
(regarding an award of an increased rating), as the statutes 
and regulations governing the VA adjudications are 
substantially different from those governing SSA 
adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability. 38 C.F.R. § 3.321(b)(1).  Here, 
though, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has been hospitalized for treatment 
of her back disability during the appeal period.  Neither 
does the record reflect marked interference with employment, 
meaning above and beyond that contemplated by his current 40 
percent schedular rating. See 38 C.F.R. § 4.1.  She has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by her employer because 
of it.  On October 2001 VA examination, the veteran indicated 
that she stopped working in customer service due to the 
inability to control her own activities.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.

III.  Alcoholism

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In a February 2006 written statement, the veteran has 
withdrawn her appeal seeking service connection for 
alcoholism, including residuals claimed as multifactorial 
(ethanol abuse and vitamin B12 deficiency) peripheral 
neuropathy, hepatitis, and pernicious anemia.  The withdrawn 
appeal was further evidenced by the February 2006 DRO 
hearing, in which the veteran addressed the remaining issues 
on appeal and did not address alcoholism, including residuals 
claimed as multifactorial (ethanol abuse and vitamin B12 
deficiency) peripheral neuropathy, hepatitis, and pernicious 
anemia.  Hence, there is no allegation of error of fact or 
law for appellate consideration on this claim.  Accordingly, 
the Board does not have jurisdiction to consider an appeal in 
this matter.

ORDER

A 40 percent rating is granted for the service connected 
lumbar spine disorder, subject to the law and regulations 
governing payment of monetary awards

The appeal seeking entitlement to service connection for 
alcoholism, including residuals claimed as multifactorial 
(ethanol abuse and vitamin B12 deficiency) peripheral 
neuropathy, hepatitis, and pernicious anemia is dismissed.


REMAND

Service treatment records (STR's), showed numerous complaints 
for left ankle/foot pain both before and after the veteran's 
1998 left ankle tarsal tunnel release surgery.  STR's also 
included at least one record dated in August 2000 that 
included the diagnosis of depression.  On September 2001 
separation examination report of medical history, the veteran 
indicated that she had depression, excessive worry, and foot 
trouble.  Her 1998 tarsal tunnel release surgery was also 
noted.  Post service medical records dated within months of 
the veteran being discharged from service included complaints 
of pain in her feet.  On October 2001 VA examinations, 
including a neurology examination, the examiners did not 
specify whether or not the veteran had current residuals from 
her tarsal tunnel release surgery or a current left ankle 
disorder that was related to service.  Also on October 2001 
VA mental status examination, the veteran was diagnosed with 
depression secondary to medical condition of chronic pain.  
Although it was noted that the veteran correlated her 
depression with the chronic pain in her feet and her back, 
the examiners, themselves, did not provide any opinion.  As 
the October 2001 VA examinations are inadequate to make a 
determination on the issues seeking service connection for 
depression and a left foot disorder, new VA examinations are 
indicated.  

Here, the medical evidence suggested that the veteran's 
depression may be secondary to her service-connected back 
disorder.  The veteran has not received notice, under the 
Veterans Claims Assistance Act of 2000 (VCAA), of what is 
necessary to establish a claim of secondary service 
connection.  (Notably, 38 C.F.R. § 3.310 was revised, 
effective October 10, 2006.) The RO/AMC will have the 
opportunity to supplement notice while the case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
of what is necessary to establish a 
secondary service connection claim, and 
afforded the opportunity to respond.

2.  The appellant should be asked to 
identify all medical treatment providers 
who have treated her for any psychiatric 
and left ankle/foot disorders during and 
subsequent to service.  The RO/AMC must 
obtain complete treatment records (those 
not already in the claims folder) from all 
treatment sources identified.

3.  The RO/AMC should arrange for the 
veteran to be afforded an orthopedic VA 
examination to determine the nature and 
etiology of any current left ankle/ foot 
disorders.  The examiner should review the 
claims file and note that review in the 
report.  The examiner should opine whether 
it is at least as likely as not that the 
veteran's current left ankle disorder(s) 
is/are caused by the veteran's service, 
including left ankle tarsal tunnel release 
surgery. The physician must explain the 
rationale for any opinions given.

4.  The RO/AMC should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the nature and likely 
etiology of her depression.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and all findings should be 
reported in detail.  The examiner should 
specify whether the veteran currently has 
a diagnosis of depression and opine 
whether such depression is at least as 
likely as not (i.e., a 50 % or better 
probability), related to service, and also 
whether any current depression was, at 
least as likely as not, caused or 
aggravated by the veteran's service-
connected disabilities, including the 
lumbar spine disorder.  If it is 
determined that the veteran has depression 
that was not caused, but was aggravated, 
by her service-connected disability, the 
examiner should further opine regarding 
the extent of the depression which is 
attributable to such aggravation.  The 
examiner must explain the rationale for 
all opinions given.

5.  After the development ordered above is 
completed, the RO/AMC should re-adjudicate 
the claims.  If either claim remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
her representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).

 

______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


